Citation Nr: 9912331	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  90-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1988 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  

The Board notes that in a July 1984 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  That determination constituted a final appellate 
action of the issue.  

In November 1984, the appellant requested that his claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, be reopened.  A September 1987 Board decision 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD.  That action constituted a final appellate 
action with respect to the issue on appeal.  

In September 1988, the appellant once again requested that 
his claim for service connection for an acquired psychiatric 
disorder, including PTSD, be reopened.  In a November 1998 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  The appellant filed a 
Notice of Disagreement (NOD) in October 1989, and a Statement 
of the Case (SOC) was issued in November 1989.  In January 
1990, the appellant submitted his substantive appeal.  The 
Board observes that during the pendency of the appeal, the 
case was remanded to the RO in January 1990 and in October 
1991 for additional development of the evidence.  Moreover, 
in a September 1995 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
service connection for an acquired psychiatric disability, 
including PTSD, and remanded the case for further development 
of the evidence.  In September 1998, the Board once again 
remanded the case on the basis that the RO had not fully 
complied with the directives outlined within the September 
1995 remand decision.  The Board notes that the requested 
development has not been satisfactorily completed. 


REMAND

A review of the claims folder shows that S.J.C., Ph.D., has 
submitted numerous medical statements in support of the 
appellant's contention that as a result of his combat 
experience during the Korean War, he developed PTSD.  In Dr. 
C.'s most recent statement, dated in March 1994, Dr. C. 
reported that he had been treating the appellant for a severe 
psychological condition since November 1980.  According to 
the statement, Dr. C. diagnosed the appellant with severe and 
chronic PTSD, and with schizophrenia, paranoid type.  It was 
Dr. C.'s opinion that the appellant's psychological 
conditions resulted from his traumatic combat experiences in 
Korea.  Dr. C. indicated that the appellant's symptoms of 
PTSD, beginning in 1958 according to the appellant, included 
a tendency to re-experience traumas that he had had during 
his combat experience, including having nightmares and dreams 
about dead bodies.  Dr. C. noted that the appellant had been 
having similar nightmares for 14 years.  

In Dr. C.'s March 1994 statement, Dr. C. reported that 
additional symptoms of the appellant's PTSD included 
bothersome memories of his combat experiences, attempts to 
avoid the trauma including efforts to avoid situations that 
caused him to recall the trauma, exaggerated startle 
response, sexual acting out, and suicidal ideas.  Dr. C. 
revealed that in regards to the appellant's exaggerated 
startle response, the appellant had reported that in May 
1990, while driving his car, he had heard a thunder clap and 
he stopped his car.  According to the appellant, he then ran 
into the woods and hid there for one hour because he believed 
that he was under artillery attack by the Chinese.  Dr. C. 
stated that the appellant had reported that similar episodes 
occasionally occurred.  According to Dr. C., the appellant's 
symptoms of schizophrenia included a great deal of tension 
and anxiety, belligerence, extreme intensity in interpersonal 
relationships, and hallucinations.  Dr. C. indicated that the 
appellant continued to show those symptoms on a regular 
basis.  It was Dr. C.'s opinion that there had not been a 
significant change in the appellant's psychological condition 
since he had known him during the past 14 years.  

The Board observes that in addition to Dr. C.'s numerous 
statements, in a March 1993 VA psychiatric examination, the 
appellant was diagnosed with the following: (1) PTSD, 
delayed, with severe anxiety features and with moderate 
depressive features, (2) alcohol dependence, and (3) 
schizophrenia, residual type, by history.  At that time, the 
examiner noted that due to the appellant's combat experiences 
while he was in Korea, the appellant currently suffered from 
recurrent nightmares, flashbacks, exaggerated startle 
response, alienation from others, symptoms of withdrawal, 
keeping people at a certain safe distance from himself, and 
spending a greater part of his time in solitude.  

As previously stated, in a September 1995 decision, the Board 
determined that new and material evidence had been submitted 
to reopen a claim of service connection for an acquired 
psychiatric disability, including PTSD, and remanded the case 
for further development of the evidence.  At that time, the 
Board primarily based its decision on the results of the 
appellant's March 1993 VA psychiatric examination which 
offered a diagnosis of PTSD.  The Board stated that the 
appellant's VA diagnosis of PTSD was linked to his alleged 
combat traumas.  The Board further noted that no prior VA 
examination had diagnosed the appellant with PTSD.  

In the remand portion of the Board's September 1995 decision, 
the Board noted that the appellant had testified that his 
military occupational specialty during active service was as 
an ordinance mechanic; that while serving in the Republic of 
Korea, he was assigned to the 7th Ordinance M & M Company; 
that in July 1952, he was sent forward to the 987th Field 
Artillery to repair two 105-millimeter howitzers; that while 
he was with the 987th Field Artillery, an enemy artillery 
attack killed 11 men in that unit; and that his witnessing of 
the scattered remains of the bodies of those servicemen 
caused his claimed PTSD.  The Board notes that the 
appellant's DD Form 214, Report of Separation from the Armed 
Forces of the United States, shows that the appellant served 
in the United States Army from May 1951 to June 1954.  The 
form reflects that the appellant received the Korean Service 
Medal with two Bronze Service Stars, the National Defense 
Service Medal, and the United Nations Service Medal.  The 
form also reflects that the appellant's most significant duty 
assignment was with the Battery D 16th Anti-Aircraft 
Artillery (AAA), Gun Battalion.  The Board observes that the 
above evidence is indicative of service in Korea, but it is 
not necessarily indicative of engagement in combat.

In light of the above, in the Board's September 1995 
decision, the Board remanded this case and requested that the 
RO contact the appellant and ask him to provide the names, 
addresses, and approximate dates of treatment for all health 
care providers who had provided any treatment for the 
disability at issue since July 1984.  When the requested 
information and any necessary authorizations had been 
received, the RO was to attempt to obtain copies of all 
records identified which had not been previously secured, 
including any medical records from the VA Medical Center 
(VAMC) in Brockton, Massachusetts since 1983.  The RO was 
also to attempt to obtain from the appellant a medical record 
release authorization permitting the release to the RO all 
clinical records in the possession of Dr. S.J.C., which 
pertained to his treatment of the appellant from 1980 to the 
present.  With that authorization, the RO was to once again 
attempt to obtain copies of all such records from Dr. C.  

In the Board's September 1995 remand, the RO was requested to 
ask the appellant to provide more specific facts about any 
stressor to which he could have already referred to, and set 
forth specifics about the stressors he currently alleged he 
re-experienced, if any.  Specifics included matters such as 
the most specific date possible, within seven days, a brief 
description of the stressful incident including the exact 
location, and the names of friends in the unit who were 
killed or wounded.  The RO was to then ask the service 
department to provide additional administrative records 
documenting the nature of the appellant's service, and to 
provide basic documentation of the appellant's duties and 
unit assignments during his Korean service, including the 
dates of each unit assignment.  Thereafter, a description of 
the appellant's stressor stories (including copies of 
statements made or testimony offered by the appellant), 
together with a copy of his DD Form 214 and the DA Form 20, 
or equivalent, were to be forwarded to the United States Army 
and Joint Services Environmental Support Group (ESG) for 
verification of the stressor stories.  The RO was to 
specifically request that the ESG provide any unit histories 
or operational histories, casualty reports, operational 
histories, or other sources of information which could 
substantiate the appellant's assertion that he witnessed the 
deaths of 11 servicemen assigned to the 987th Field Artillery 
in the Republic of Korea in July 1952.  Furthermore, the 
Board requested that the RO schedule the appellant for a VA 
examination by a board of two board-certified psychiatrists 
who had not previously examined the appellant to determine 
the nature and extent of his current psychiatric disability.  
The existence of verifiable stressors was a factual 
determination which was to be provided to the examiners by 
the RO.  If the examiners believed that PTSD was present, 
they were requested to specifically identify the stressors 
and other diagnostic criteria supporting such a diagnosis.  

In October 1995, the RO requested that the National Personnel 
Records Center (NPRC) furnish additional administrative 
records which documented the nature of the appellant's 
service, including his personnel records.  In October 1995, 
the NPRC responded that the requested records were most 
likely destroyed in a 1973 fire at the center.  In addition, 
also in October 1995, the RO sent a letter to the appellant 
asking that he provide more specific facts about his in-
service stressors, as per the Board's request in its 
September 1995 remand decision.  The RO also requested that 
the appellant complete the enclosed authorization form so 
that they could attempt to obtain medical documents from Dr. 
S.J.C.  The Board notes that in February 1996 and in June 
1998, the RO resent the above letter because they had not 
received a response from the appellant.  Moreover, in April 
1996, the RO received outpatient treatment records from the 
Brockton VAMC, from June 1983 to October 1987.  In June 1998, 
the RO once again requested that the NPRC furnish additional 
administrative records which documented the nature of the 
appellant's service, including his personnel records.  In 
July 1998, the NPRC responded that the requested records, if 
any were in their custody, were lost in the 1973 fire.  
Furthermore, the evidence of record reflects that the RO 
scheduled a VA psychiatric examination for the appellant 
which was to be conducted in July 1998.  A report from the 
Boston VAMC, dated in July 1998, shows that at that time, the 
appellant failed to report to his examination.  

As previously stated, in September 1998, the Board once again 
remanded this case on the basis that the RO had not fully 
complied with the directives outlined within the September 
1995 remand decision.  At that time, the Board stated that 
the RO had not readjudicated the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD, on a de novo basis.  Thus, the Board remanded 
the case and requested that the RO readjudicate the case on a 
de novo basis.  

In October 1998, the RO once again sent a letter to the 
appellant requesting that he provide more specific facts 
about his in-service stressors.  The Board notes that the 
evidence of record is negative for a reply from the 
appellant.  In addition, in December 1998, the RO scheduled a 
VA psychiatric examination for the appellant.  A report from 
the Boston VAMC, dated in December 1998, shows that at that 
time, the appellant failed to report to his examination.  
Moreover, in a January 1999 rating action, the RO denied the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  A 
Supplemental Statement of the Case (SSOC) was issued in 
January 1999.  

The Board notes that in light of the above, it is apparent 
that the appellant's administrative records, including his 
personnel records, were involved in a fire at the NPRC in 
1973.  The Board is aware that under such circumstances, the 
obligation to explain findings and conclusion and the 
obligation to resolve all reasonable doubt in favor of the 
appellant is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

In the instant case, the Board recognizes that the appellant 
has not responded to the RO's numerous requests for more 
information regarding his in-service stressors.  Moreover, 
the Board also recognizes that the appellant has failed to 
report to two scheduled VA psychiatric examinations.  
However, the Board notes that regardless of the appellant's 
past failures to respond to the RO's requests, the evidence 
of record shows that the appellant has testified on numerous 
occasions as to his in-service stressors and his unit 
assignments.  The Board observes that, as previously stated, 
the appellant has testified that his military occupational 
specialty during active service was as an ordinance mechanic; 
that while serving in the Republic of Korea, he was assigned 
to the 7th Ordinance M & M Company; that in July 1952, he was 
sent forward to the 987th Field Artillery to repair two 105-
millimeter howitzers; that while he was with the 987th Field 
Artillery, an enemy artillery attack killed 11 men in that 
unit; and that his witnessing of the scattered remains of the 
bodies of those servicemen caused his claimed PTSD.  

In the Board's September 1995 decision, the Board requested 
that the RO forward to the ESG a description of the 
appellant's stressor stories (including copies of statements 
made or testimony offered by the appellant) together with a 
copy of his DD Form 214 and the DA Form 20, or equivalent, in 
order to verify the stressor stories.  The RO was to 
specifically request that the ESG provide any unit histories 
or operational histories, casualty reports, operational 
histories, or other sources of information which could 
substantiate the appellant's assertion that he witnessed the 
deaths of 11 servicemen assigned to the 987th Field Artillery 
in the Republic of Korea in July 1952.  

The Board observes that at present, there is no indication 
that the RO requested verification of the appellant's alleged 
stressor, as outlined above, by the U.S. Armed Services 
Center for Research of Unit Records (formerly the U.S. Army & 
Joint Service Environmental Support Group (ESG)).  The 
provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence."  Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Since the development outlined in the 
manual includes providing stressor information to the proper 
administration, formerly ESG, in an attempt to verify the 
claimed stressor, this procedure is deemed mandatory.  
Additionally, to conform to the ruling of the Court, the RO 
must allow the appellant to supplement his statement and 
reevaluate it if the USASCRUR is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.  Cohen, 10 Vet. App. 128 (1997).  

In light of the above, the Board also notes that it is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions: 

1.  The RO should once again request from 
the appellant, through his 
representative, a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
appellant should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of causalities, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.

2.  Regardless of the response from the 
appellant, the RO should also review the 
claims file and compile a list of the 
appellant's claimed stressors in as much 
detail as possible, and then submit the 
information, along with any other needed 
documentation that is available, to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197, and request verification of 
whether the appellant engaged in combat, 
verification of his claimed non-combat 
stressors, and/or any information they 
can provide to enable the RO to make a 
determination as to whether the appellant 
engaged in combat or whether his claimed 
stressors actually occurred.  Any 
information obtained is to be associated 
with the claims folder and also provided 
to the appellant for response.  Cohen, 10 
Vet. App. at 128.

3.  Following the above, the RO must make 
a specific determination as to whether 
the appellant was exposed to a stressor 
or stressors during active service and, 
if so, the nature of the stressor(s).  
The RO must also make a specific finding 
as to whether the appellant engaged in 
combat.  See Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); Zarycki, 6 Vet. App. 91.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specifically 
identify the stressor(s) established by 
the record.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
appellant should be afforded an 
examination by a psychiatrist to 
determine the presence of PTSD.  The RO 
should emphasize that the appellant's 
failure to cooperate in further medical 
examination may be detrimental to the 
outcome of his appeal.  See 38 C.F.R. 
§ 3.655 (1998).  The RO must specify for 
the examiner the stressor or stressors 
that the RO determined are established by 
the record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:  (a) whether the stressor(s) 
determined by the RO to actually have 
occurred was sufficient to produce PTSD; 
(b) whether the appellant meets the 
diagnostic criteria for PTSD under the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and; (c) whether there 
is a link between current symptoms and 
the stressor or stressors specified by 
the RO as established by the record.  The 
claims folder must be made available to 
the examiner prior to the examination.  

5.  Thereafter, the RO should then review 
the record and make sure each of the 
above actions has been completed to the 
extent possible.  The RO should then 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the decision remains adverse to the 
appellant, a supplemental statement of 
the case should be prepared, and the 
appellant and his representative should 
be given a reasonable period of time in 
which to reply.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional evidence and to accord 
due process of law.  The Board intimates no opinion as to the 
ultimate conclusion warranted in this case.  No action is 
required of the appellant until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









